Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/21.

Claim Objections
Claim 7 is objected to because of the following informalities:  
With respect to claim 7, the term “fist” should be - -first- - in line 5.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka (WO2018025299).
With respect to claim 1, Muraoka teaches a cover glass printing pad, comprising: 
a jig portion (note: the body portion 14 is mounted to an elevating unit as disclosed in Paragraph 0010 and therefore can be considered to be a jig portion); 
a body portion (14) in which a first surface (15) contacts the jig portion (note: the jig portion is mounted above a first surface 15) and at least a part of a second surface is parallel to the first surface (refer to marked-up Figure 3 in the detailed action); and 
a pad portion (refer to marked-up Figure 3 in the detailed action) including an outer frame portion (18) disposed on at least one side of the body portion (14) and protruding in a first direction perpendicular to the second surface (refer to marked-up Figure 3 in the detailed action).
[AltContent: textbox (2nd Outer Frame Portion)][AltContent: arrow][AltContent: textbox (Outer Frame Portion in 1st Direction has inclined shape (Claims 4 and 6))][AltContent: textbox (1st Outer Frame Portion in 1st Direction has rounded shape (Claim 5))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Direction Perpendicular to 2nd surface)][AltContent: textbox (1st Side extending a )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pad Portion)][AltContent: arrow][AltContent: textbox (Parallel Direction)][AltContent: arrow][AltContent: textbox (2nd Surface)][AltContent: arrow]
    PNG
    media_image1.png
    291
    404
    media_image1.png
    Greyscale


With respect to claim 2, Muraoka teaches the body portion (14) includes a first side extending in a second direction perpendicular to the first direction (refer to marked-up Figure 1 in the detailed action) and a second side extending in a third direction perpendicular to the first direction and crossing the second direction (refer to marked-up Figure 1 in the detailed action).
[AltContent: textbox (1st Outer frame portion adjacent a first side protruding in the first direction (Claim 3) and length in 2nd Direction is longer then length of 2nd outer frame in the 3rd Direction (Claim 7))][AltContent: arrow][AltContent: textbox (2nd Outer Frame Portion adjacent second side protruding in 1st Direction (Claim 7))][AltContent: arrow][AltContent: textbox (First Side extending in a 2nd Direction (Claim 2))][AltContent: textbox (1st Direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Side extending in a 3rd Direction perpendicular to the 1st Direction and crossing the 2nd Direction (Claim 2))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    313
    446
    media_image2.png
    Greyscale




With respect to claim 3, Muraoka teaches the outer frame portion include a first outer frame portion in which a region adjacent to the first side protrudes in the first direction (refer to marked-up Figure 1 in the detailed action).
	With respect to claim 4, Muraoka teaches at least a part of one end of the first outer frame portion, protruding in the first direction, has an inclined shape (refer to marked-up Figure 1 in the detailed action).
	With respect to claim 5, Muraoka teaches in the one end of the first outer frame portion, an outer surface protruding in the first direction has a rounded shape (refer to marked-up Figure 1 in the detailed action).
	With respect to claim 6, Muraoka teaches the first outer frame portion has a shape in which both sides surfaces are inclined (refer to marked-up Figure 1 in the detailed action).
	With respect to claim 7, Muraoka teaches the outer frame portion further include a second outer frame portion in which a region adjacent to the second side protrudes in the first direction (refer to marked-up Figure 1 in the detailed action), and a length of the fist outer frame portion, measured in the second direction, is longer than a length of the second outer frame portion, measured in the third direction (refer to marked-up Figure 1 in the detailed action).
	With respect to claim 8, Muraoka teaches the first outer frame portion and the second outer frame portion are unitary with each other (Figures 1 and 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 a.	Kim (CN114248573), Qin (CN113733731), Byung (KR20210085676), Bak et al. (KR 102211081), Bogt (US Patent 10,293,596), An (KR 101866965), Minamidate (JP2017213881) and Demarchi et al. (FR2873051) teaches printing pad apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853